Case 2:20-cv-00431-SPC-NPM Document 22 Filed 08/19/20 Page 1 of 3 PageID 700




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION



L.L. BEERS LLC and SEA KING
KANVAS & SHADE INC,

              Plaintiffs,

v.                                                     Case No. 2:20-cv-431-FtM-38NPM

SCOTTSDALE INSURANCE
COMPANY

                Defendant.


                                          ORDER

       On August 13, 2020, the Court held a preliminary pretrial conference. At the

conference, the parties jointly requested that the Court enter a Rule 502(d) order. In

addition, the parties requested a claw back provision that the Court incorporates here. As

set forth below, the oral motion is granted.

       1. This Order shall be applicable to and govern all deposition transcripts and/or

          videotapes, and documents produced in response to requests for production of

          documents, answers to interrogatories, responses to requests for admissions,

          affidavits, declarations and all other information or material produced, made

          available for inspection, or otherwise submitted by any of the parties in this

          litigation as well as testimony adduced at trial or during any hearing (collectively

          “Information”).

       2. The    disclosure   of   privileged   or   work-product   protected    documents,

          electronically stored information (“ESI”) or Information, whether inadvertent or
Case 2:20-cv-00431-SPC-NPM Document 22 Filed 08/19/20 Page 2 of 3 PageID 701




         otherwise, is not a waiver of the privilege or protection from discovery in this

         case or in any other federal or state proceeding. This Order shall be interpreted

         to provide the maximum protection allowed by Federal Rule of Evidence

         502(d).

      3. Nothing contained herein is intended to or shall serve to limit a party’s right to

         conduct a review of documents, ESI or Information (including metadata) for

         relevance, responsiveness and/or segregation of privileged and/or protected

         Information before production.

      4. In the event that a document protected by the attorney client privilege, the

         attorney work product doctrine or other applicable privilege or protection is

         unintentionally produced by any party to this proceeding, the producing party

         may request that the document be returned. In the event that such a request is

         made, all parties to the litigation and their counsel shall promptly return all

         copies of the document in their possession, custody, or control to the producing

         party and shall not retain or make any copies of the document or any

         documents derived from such document. Any electronic copies will be deleted

         promptly. The producing party shall promptly identify the returned document on

         a privilege log. The unintentional disclosure of a privileged or otherwise

         protected document shall not constitute a waiver of the privilege or protection

         with respect to that document or any other documents involving the same or

         similar subject matter. This “claw back” provision will also apply to any non-

         parties who produce documents and electronically stored information in

         response to third-party discovery.



                                            2
Case 2:20-cv-00431-SPC-NPM Document 22 Filed 08/19/20 Page 3 of 3 PageID 702




      Accordingly, it is hereby ORDERED:

            The Oral Joint Motion for Entry of a 502(d) Order (Doc. 18) is GRANTED.

      DONE and ORDERED in Fort Myers, Florida on August 19, 2020.




                                           3
